Exhibit 10.53

SEVERANCE AGREEMENT AND GENERAL RELEASE

This Severance Agreement and General Release (“Agreement”) is made by and
between Sarah Meyerrose (hereinafter “Ms. Meyerrose”) and Franklin Financial
Network, a Tennessee banking holding company corporation (hereinafter the
“Company”) (and Ms. Meyerrose and Company sometimes hereinafter collectively
referred to as the “Parties”).

WHEREAS, the Company and Ms. Meyerrose are parties to that certain Employment
Agreement dated June 21, 2016 (the “Employment Agreement”) pursuant to which
Ms. Meyerrose has served as the Executive Vice President/Chief Financial Officer
of the Company;

WHEREAS, the Company and Ms. Meyerrose are parties to that certain
Confidentiality, Non-Competition and Non-Solicitation Agreement dated June 21,
2016 (the “Non-Compete Agreement”) pursuant to which the Company and
Ms. Meyerrose have certain obligations to each other following Ms. Meyerrose’s
separation from employment with the Company;

WHEREAS, Ms. Meyerrose desires to voluntarily resign her employment with the
Company with Good Reason pursuant to Section 9 of the Employment Agreement;

WHEREAS, the Parties have agreed that the termination of employment with the
Company shall be treated as a retirement from the Company for the purposes of
Section 12 of the Employment Agreement; and

WHEREAS the Company wishes to accept Ms. Meyerrose’s resignation and retirement
and resolve any and all issues surrounding the termination of Ms. Meyerrose’s
employment with the Company in this Agreement.

NOW, THEREFORE, in consideration of the foregoing promises and the terms stated
herein, it is mutually agreed between the parties as follows:

1. Separation From Employment. Ms. Meyerrose’s separation from employment with
the Company is effective on January 15, 2019 (the “Separation Date”), and all
obligations between the parties under the Employment Agreement and the
Non-Competition Agreement subsequent to Ms. Meyerrose’s separation will be
calculated, applied and interpreted based upon such Separation Date; provided,
that effective December 12, 2018 Ms. Meyerrose shall no longer hold the position
of Chief Financial Officer. She shall continue to serve as an Executive Vice
President of the Company with the primary duty of transitioning her duties as
Chief Financial Officer to the next such appointed officer.

2. Cessation of Regular Compensation. The Company will pay Ms. Meyerrose all
earned wages up to her Separation Date. These wages and paid time off payments
will be paid through the normal payroll processes, including tax withholding.

 

1

3. Termination of All Fringe Benefits at Separation Date. Ms. Meyerrose’s
coverage under the Company’s short term disability, long term disability,
executive life and other employee benefit programs will end on the Separation
Date. Ms. Meyerrose’s coverage under the Company’s healthcare program, including
medical, dental, and vision, will end at 11:59 p.m. on the last day of the month
in which the Separation Date occurs. Ms. Meyerrose shall be eligible to continue
health insurance coverage for herself and her family through COBRA for as long
as otherwise provided under COBRA, and subject to Ms. Meyerrose’s payment of any
required premiums. Information regarding COBRA continuation coverage will be
mailed to Ms. Meyerrose in the ordinary course of business.

4. Business Expenses. Any outstanding business expenses incurred through the
Separation Date for which Ms. Meyerrose may be seeking reimbursement shall be
submitted by Ms. Meyerrose to Jan Carlson, HR Manager, on or before February 1,
2019. Provided Ms. Meyerrose complies with this Section 4 and the expenses
submitted for reimbursement are reasonable, the Company will process the expense
check according to established business practices within thirty (30) days of
receipt.

5. Code of Conduct, Etc. The terms, conditions and covenants contained in the
Company’s Code of Conduct, Ethics Policy, which Ms. Meyerrose signed on June 21,
2016, as updated from time to time, are incorporated herein by reference.
Ms. Meyerrose understands she continues to be bound by and will continue to
comply with the applicable terms, conditions and covenants contained in that
Code of Conduct, Ethics Policy after the Separation Date. In the event there are
any inconsistencies between the terms of the Code of Conduct, Ethics Policy and
the terms of this Agreement, the terms of this Agreement shall control.
Ms. Meyerrose understands she also continues to be bound after the Separation
Date by applicable provisions of the Non-Compete Agreement and the Employment
Agreement she entered into with the Company on June 21, 2016 that survive
following the Separation Date. In the event there are any inconsistencies
between the terms of the Non-Compete Agreement that survive following the
Separation Date and the terms of this Agreement, the terms of this Agreement
shall control. In the event there are any inconsistencies between any terms of
the Employment Agreement that survive following the Separation Date and the
terms of this Agreement, the terms of this Agreement shall control. The parties
understand and agree that the severance pay obligation referenced in Section 8
of this Agreement represents the sole obligation of the Company to provide
severance pay (including the non-compete payment) to Ms. Meyerrose and is
contingent upon Ms. Meyerrose: (a) timely signing and returning this Agreement;
(b) not revoking the Agreement pursuant to the terms of Section 19 below; and
(c) abiding by all the terms and conditions of this Agreement. All provisions
for severance pay and non-compete payments that appear in the Employment
Agreement and the Non-Compete Agreement are superseded and replaced by the
severance pay obligation referenced in Section 8 of this Agreement.

6. Stock Options. Pursuant to Section 12 of the Employment Agreement, any
unvested awards of options, restricted stock, stock appreciation rights, or
other forms of equity compensation or awards shall become fully vested as of
Ms. Meyerrose’s Separation Date regardless of the terms of the 2017 Omnibus
Equity Incentive Plan and any Awards and Award Notices (as defined in such
plan), and any other documents and plans pursuant to which such award of equity
compensation was awarded.

7. 401K Plan. Ms. Meyerrose may request vested monies from the Company’s 401k
plan under the same terms as any former employee of the Company.

 

2

8. Total Severance Payments. In consideration for Ms. Meyerrose’s release and
other promises contained herein, the Company shall pay Ms. Meyerrose thirty-six
(36) months of Ms. Meyerrose’s current base salary of $229,999.00 less
applicable taxes and withholdings as severance pay. The severance amount less
the deductions noted above will be payable to Ms. Meyerrose in equal bi-monthly
installments of $9,583.29 on the 15th day and the last day of each calendar
month commencing January 31, 2019. Additionally, the Company shall pay
Ms. Meyerrose three (3) times her average cash incentive bonus based on the last
two years cash payment. That payment, less applicable taxes and withholdings,
will be paid in equal bi-monthly installments of $889.64 on the 15th and the
last day of each calendar month for twelve (12) months commencing January 31,
2019.

In the event Ms. Meyerrose does not voluntarily execute and agree to abide by
the terms set forth in this Agreement, the payments in this Section shall not be
made. In addition, Ms. Meyerrose acknowledges and agrees that, should she engage
in any conduct that is in violation of this Agreement after the consideration in
this Section has been paid to her. Ms. Meyerrose acknowledges the payments set
forth in this Section in no way alter or affect the fact that her employment
with the Company ended effective as of the Separation Date, and she has no right
to return to that employment.

9. References. Provided Ms. Meyerrose directs all requests for employment
reference information about Ms. Meyerrose’s tenure with the Company to Jan
Carlson, HR Manager, the Company shall respond by verifying dates of employment
and position held, in accordance with the Company’s standard operating policy.

10. Non-Disparagement. Ms. Meyerrose agrees that she will not make any
derogatory or disparaging statements about the Company or its present or former
agents, employees, officers, or directors. Officers of the Company with
knowledge of this Agreement agree that they will not make any derogatory or
disparaging statements about Ms. Meyerrose.

11. Cooperation. Ms. Meyerrose agrees to cooperate fully and assist the Company
to the best of her abilities in connection with any subsequent legal matter,
administrative charge or other proceedings involving, directly or indirectly,
Ms. Meyerrose’s role, position or actions as an employee of the Company,
including the transition of her duties as Chief Financial Officer. During the
period of time when severance is being paid to Ms. Meyerrose, Ms. Meyerrose also
agrees to cooperate fully with the Company with regard to the transition of
matters as occasioned by her separation of employment.

12. Work Product. Ms. Meyerrose acknowledges and agrees that she has been an
employee of the Company and that all work performed and/or generated by her
during her tenure with the Company was done as an employee. In the event that
she were subsequently determined not to have been an employee of the Company,
Ms. Meyerrose agrees that all work performed and/or generated by her during her
tenure with the Company constituted works for hire, owned exclusively by the
Company. Further, Ms. Meyerrose hereby assigns and conveys in whole, all such
work performed and/or generated by her to the Company. The Company acknowledges
that this provision does not apply to work unrelated to the Company and/or its
operations performed and/or generated by Ms. Meyerrose during non-work time.

 

3

13. Confidentiality. Ms. Meyerrose agrees to hold this Agreement and the terms
of it in confidence and not to disclose or discuss the existence of this
Agreement, the contents of this Agreement or the details of this Agreement to
anyone except as may be required by law, subpoena, court order or regulatory
directive or as may be permitted by this Agreement in pursuit of a claim not
otherwise released herein. Except as required by law, subpoena, court order, or
regulatory directive, Ms. Meyerrose specifically agrees that she will not
disclose the existence of this Agreement or any of the details of this Agreement
to any present, future, or former employees of the Company. Ms. Meyerrose may
disclose the existence of this Agreement and its details and the financial terms
of the Agreement to her immediate family members, attorneys or tax advisors as
needed. However, Ms. Meyerrose agrees that if she discloses any such information
to her immediate family members, attorneys or tax advisors, she will be held
responsible under the terms of this Agreement for any breach of confidentiality
by any such individuals. Moreover, the parties agree that this Agreement and the
promise by the Company for the payment of money as set forth in this Agreement
is conditioned, in part, upon Ms. Meyerrose’s compliance with this Section. Upon
any breach of this Section by Ms. Meyerrose, the Company shall have the right to
pursue any and all judicial relief.

14. Release of Age and All Other Claims. Ms. Meyerrose agrees not to file,
pursue or prosecute any suit, charge, complaint, action or claim of any nature
whatsoever arising out of Ms. Meyerrose’s employment with the Company, its
subsidiaries, parent companies, and affiliated companies, or Ms. Meyerrose’s
separation from such employment. Ms. Meyerrose further hereby individually and
collectively, for herself, her estate, agents, attorneys, successors, heirs,
executors, administrators, insurers and assignees, irrevocably and
unconditionally releases and discharges the Company and its respective related
subsidiaries, parent companies, and their respective agents, directors, parent
corporations, sister corporations, subsidiary corporations, affiliates,
officers, employees, representatives, attorneys, insurers, predecessors and
successors (hereinafter collectively referred to as the “Releasees”) from any
and all actions, causes of action, suits, debts, charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages and
expenses (including attorney’s fees and cost actually incurred) of any nature
whatsoever, in law or equity, whether known or unknown, which Ms. Meyerrose ever
had, or may have had, against Releasees since the beginning of time to the
execution of this Agreement.

Claims being released under this Agreement include, but are not limited to, any
and all claims against the Releasees arising under any federal, state, or local
statutes, ordinances, resolutions, regulations, constitutional provisions and/or
common law(s), from any and all actions, causes of action, lawsuits, debts,
charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages and expenses of any and every nature whatsoever, both
legal and equitable, whether known or unknown, which Ms. Meyerrose had, has ever
had, now has or may have against the Releasees as of the date of execution of
this Agreement, including, but not limited to:

(i) any and all claims which were, or could have been, asserted in any lawsuit
or administrative action or proceeding;

 

4

(ii) any and all claims arising out of Ms. Meyerrose’s employment by the
Releasees and Ms. Meyerrose’s separation from that employment;

(iii) any and all claims of discrimination or retaliation arising under local,
state or federal law including, but not limited to, Title VII of the Civil
Rights Act of 1964; 42 U.S.C. §§ 1981, 1981 A, 1983 and 1985; the Age
Discrimination in Employment Act; the Americans With Disabilities Act; the
Federal Rehabilitation Act of 1973; the Older Workers Benefit Protection Act;
the Family and Medical Leave Act of 1993; the Genetic Information
Nondiscrimination Act; the Employee Retirement Income Security Act of 1974;
Executive Order 11246; the Tennessee Human Rights Act; each, as amended, any
other similar federal, state, or local law or regulation, any claim for race,
color, sex, age, disability, religious, and/or other forms of unlawful
discrimination or harassment or retaliation, any claim under federal, state,
local, or common law, any claim for breach of contract, any claim for wrongful
discharge, any claim for outrageous conduct or intentional infliction of
emotional distress, any claim for negligent or reckless infliction of emotional
distress, any claim for assault or battery, any claim for retaliatory discharge
or constructive discharge, any claim for defamation, libel or slander, any and
all state law tort claims, and any and all claims that could have been brought
by Ms. Meyerrose against Releasees arising out of or related to Ms. Meyerrose’s
employment with, and/or separation of employment from the Company;

(iv) any and all tort claims including, but not limited to, claims of wrongful
termination, constructive discharge, defamation, invasion of privacy,
interference with contract, interference with prospective economic advantage,
and intentional or negligent infliction of emotional distress and outrage;

(v) any and all contract claims whether express or implied;

(vi) any and all claims for unpaid benefits or entitlements asserted under any
Company plan, policy, benefits offering or program except any vested retirement
or pension benefits, if any, or as otherwise required by law or preserved in
this Agreement; and

(vii) any and all claims for attorneys’ fees, interest, costs, injunctive relief
or reinstatement to which Ms. Meyerrose is, claims to be or may be, entitled.

Nothing in this Agreement shall limit Ms. Meyerrose’s ability to participate in
any investigation by, or to file a complaint or charge of discrimination with
any federal or state administrative agency. Ms. Meyerrose agrees, however, that
by signing this Agreement she expressly waives any right she may have to recover
money damages in a suit brought by the Commission or any other state or federal
governmental agency on her behalf. It is understood and agreed that this release
does not apply to claims for breach of this Agreement, claims related to vested
employee benefits, claims for unemployment compensation benefits, claims for
workers’ compensation benefits or any other claims that are not waivable by law.

 

5

15. Agreement Not to Sue. In consideration of the Company’s promises, payments
and other consideration contained herein, Ms. Meyerrose hereby further agrees
that if any claim referenced herein is filed, pursued, or otherwise prosecuted
by Ms. Meyerrose, individually or collectively, or by any persons or entities,
by or through her or on her behalf, individually or collectively, Ms. Meyerrose
waives her rights to relief from such claim, including the right to attorneys’
fees, costs and any and all other relief whether legal or equitable, sought in
such claim, and agrees to indemnify and hold Releasees harmless from such claim,
including attorneys’ fees and costs. If Ms. Meyerrose violates this Agreement by
suing the Company or the Releasees, Ms. Meyerrose agrees that she will pay all
costs and expenses of defending against the suit incurred by the Company or the
Releasees. Nothing in this Section 15 will prevent Ms. Meyerrose from bringing
claims against the Company arising out of a breach of this Agreement.

16. Absence of Claims. Ms. Meyerrose also acknowledges, represents and warrants
that she has not filed or assigned any claims, charges, complaints, or
grievances against the Company.

17. Return of Property. Ms. Meyerrose further acknowledges and agrees on the
Separation Date that she shall return to the Company, or its appropriate related
and/or subsidiary companies, any and all Company property, including but not
limited to, keys to the Company’s properties, passwords, electronic passwords,
documents, handbooks, policies and procedures, client lists, personnel ID’s, all
written or electronically recorded materials that Ms. Meyerrose has in her
possession or control concerning information that relates to the business of the
Company, including without limitation, all financial information, budgets,
projections, personnel information, insurance records, information relating to
any lawsuits, customer information, and all summaries, extracts and notes
relating thereto. In addition, Ms. Meyerrose agrees that neither she nor her
attorneys or other agents will keep any originals or copies of the foregoing
retained or acquired by Ms. Meyerrose during or following Ms. Meyerrose’s
employment with the Company. Ms. Meyerrose further acknowledges that she will
not destroy any information in her custody or possession relating to or
belonging to the Company.

18. Advice to Seek Counsel/Time to Consider. Ms. Meyerrose further acknowledges
that the Company has advised Ms. Meyerrose that she may consult an attorney of
Ms. Meyerrose’s choosing, at her own expense and that she has been given at
least twenty-one (21) calendar days to consider the terms of this Agreement.

19. Revocation Period. Ms. Meyerrose acknowledges that she has been advised that
she may revoke this Agreement at any time during a period of seven (7) calendar
days following Ms. Meyerrose’s execution of it, by notifying the Company both
via email copy and by overnight mail, of her intent to do so. Any revocation
must be in writing and received by the Company by the close of business (5:00
p.m. Central time) of the 7th day after Ms. Meyerrose has signed the Agreement.
As of the close of business of the 7th day, if Ms. Meyerrose has not previously
revoked this Agreement or the waiver of claims contained therein, it will be
effective and enforceable.

 

6

20. No Admission of Wrongdoing. It is understood and agreed that this Agreement
does not and shall not constitute an admission by the Company or Ms. Meyerrose
that it or she has violated any law or any right of the other.

21. Severability/Enforcement. Should this Agreement be held invalid or
unenforceable, (in whole or in part), with respect to any particular claims or
circumstances, it shall remain fully valid and enforceable as to all other
claims and circumstances.

22. Applicable Law. This Agreement shall be construed in accordance with the
laws of the State of Tennessee, and its terms shall in all cases be interpreted
as a whole, according to its fair meaning, and not strictly for or against
either of the Company or Ms. Meyerrose.

23. Whole Agreement. The Parties further agree that this Agreement sets forth
the entire agreement between the Parties hereto and fully supersedes any and all
prior agreements or understandings between them which have not been fully
incorporated by reference into this document. This Agreement may be amended or
superseded only by a subsequent writing executed by all Parties.

24. Knowing and Voluntary Agreement. The Parties represent and certify that they
have carefully read and fully understand all of the provisions of this
Agreement, that they have had ample and adequate opportunity to thoroughly
discuss all aspects of this Agreement with legal counsel of their own choosing,
that they are voluntarily entering into this Agreement and that no
representations have been made other than those set forth explicitly herein.

25. Internal Revenue Code Section 409A. The Company intends that if any payments
and benefits are provided under this Agreement they shall either be exempt from
the application of, or comply with, the requirements of Code Section 409A. The
Agreement shall be construed in a manner that supports the Company’s intent to
be exempt from or comply with Code Section 409A. Notwithstanding anything in the
Agreement to the contrary, the Company may amend the Agreement, to take effect
retroactively or otherwise, as deemed necessary or advisable for the purpose of
remaining exempt from or complying with the requirements of Code Section 409A,
provided however that any such amendment will not otherwise modify the material
financial terms of this Agreement. Whenever payments under this Agreement are to
be made in installments, each such installment shall be deemed to be a separate
payment for purposes of Code Section 409A. Further, (a) in the event that Code
Section 409A requires that any special terms, provisions or conditions be
included in this Agreement, then such terms, provisions and conditions shall, to
the extent practicable, be deemed to be made a part of this Agreement, and
(b) terms used in this Agreement shall be construed in accordance with Code
Section 409A if and to the extent required. Further, in the event that this
Agreement or any benefit thereunder shall be deemed not to comply with Code
Section 409A, then neither the Company, its Board, its officers, its employees,
any of the Company’s committees nor its or their designees or agents shall be
liable to Ms. Meyerrose or other persons for actions, decisions or
determinations made in good faith. If this provision prevents the payment or
distribution of any non-exempt deferred compensation, such payment or
distribution shall be made on the date, if any, on which an event occurs that
constitutes a Code Section 409A-compliant “separation from service.” Finally,
neither the Company nor Ms. Meyerrose shall accelerate the timing of any

 

7

I UNDERSTAND AND AGREE THAT THIS SEVERANCE AGREEMENT CONSTITUTES A FULL AND
FINAL RELEASE OF ALL CLAIMS, INCLUDING KNOWN AND UNKNOWN CLAIMS, WHICH I MIGHT
HAVE AS OF THIS DATE.

 

/s/ Sarah Meyerrose SARAH MEYERROSE Date:   12/18/18

FRANKLIN FINANCIAL NETWORK By:    /s/ Richard E. Herrington

Title:   President Date:   12/11/18

 

8